In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00065-CV
     ___________________________

   IN RE OBADIAH KINARA, Relator




             Original Proceeding
Probate Court No. 2 of Tarrant County, Texas
      Trial Court No. 2021-PR00264-2


   Before Birdwell, Bassel, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.


                                                     Per Curiam

Delivered: September 10, 2021




                                           2